Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 07/13/2022 has been made of record and entered.  Claim 1 has been amended.  Claims 7-9 have been added.
	Claims 1-9 are currently pending in this application.

Claim Objections
2.	Claims 1 & 7 are objected to because of the following informalities: 
A.	In claim 1, line 3, --is-- should be inserted before “produced”.
B.	In claim 7, line 1, --is-- should be inserted before “prepared”.
C.	In claim 7, line 1, -- : -- should be inserted after “comprising”.
D.	In claim 7, line 13, --to-- should be inserter before “produce”.
E.	In claim 7, line 14, -- : -- should be inserted after “comprises”.
	Appropriate correction is required.

3.	Newly submitted claims 8 & 9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
In accordance with the restriction requirement under rule 35 U.S.C. 121, the claims are divided into 2 groups as follows.
I.	Claims 1-7, drawn to a powder inorganic oxide, classified in class/subclass B01J23/00.
II.	Claims 8-9, drawn to a process for producing a powder inorganic oxide, classified in class/subclass B01J 37/00. 
The inventions are distinct, each from the other because:
	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, such as refractory materials containing metal compounds other than those being claimed, zeolite-containing membranes, or adsorbents.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, and have acquired a separate status in the art as shown by their different classification, and because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP  821.03.
*NOTE:  The newly added claim 8 does not appear to contain the same allowable subject matter as recited in the elected product claim 1.  However, claim 9 appears to contain the same allowable subject matter as recited in the product claim 1.  If applicants wish to rejoin claims 8 & 9 with the elected claims, the subject matter of claim 9 must be fully incorporated into claim 8 including necessary changes as suggested in the “Claim Objections” in Section 2 of this Office Action (See above).


Response to Applicants’ Arguments
4.	The remarks filed on 07/13/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
6.	Claims 1-9 are pending.  Claims 1 & 7 are objected.  Claims 2-6 are allowed.  Claims 8 & 9 are withdrawn due to nonelected (distinct) invention(s). 

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
October 06, 2022